Exhibit 10.2 Execution Version THIS INSTRUMENT, AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY, ARE SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN AMENDED AND RESTATED SUBORDINATION AGREEMENT DATED JULY 9, 2, NATIONAL ASSOCIATION, AS AGENT, AND MERITOR HEAVY VEHICLE SYSTEMS, LLC, AND CONSENTED TO BY THE BORROWERS DEFINED THEREIN. FIRST AMENDED AND RESTATED PROMISSORY NOTE This First Amended and Restated Promissory Note represents an amendment and restatement of, and not a novation of, that certain Amended and Restated Promissory Note made by the Makers in favor of the Lender dated July 9 , 2015, in the principal amount of 3, , . 20 . September 30, 2015 FOR VALUE RECEIVED, each of the undersigned, SYPRIS SOLUTIONS, INC., a Delaware corporation, SYPRIS TECHNOLOGIES, INC., a Delaware corporation (“ Technologies ”), SYPRIS ELECTRONICS, LLC, a Delaware limited liability company (“ Electronics ”), SYPRIS DATA SYSTEMS, INC., a Delaware corporation, SYPRIS TECHNOLOGIES MARION, LLC, a Delaware limited liability company, SYPRIS TECHNOLOGIES KENTON, INC., a Delaware corporation, SYPRIS TECHNOLOGIES MEXICAN HOLDINGS, LLC, a Delaware limited liability company, SYPRIS TECHNOLOGIES NORTHERN, INC., a Delaware corporation, SYPRIS TECHNOLOGIES SOUTHERN, INC., a Delaware corporation, and SYPRIS TECHNOLOGIES INTERNATIONAL, INC., a Delaware corporation (each a “ Maker ” and collectively, the “ Makers ”), hereby jointly and severally promise and agree to pay to the order of MERITOR HEAVY VEHICLE SYSTEMS, LLC., a Delaware limited liability company, with principal office and place of business at 2135 West Maple Road, Troy, Michigan 48084 (the “ Lender ”), the principal sum of THREE MILLION SEVEN HUNDRED SEVENTY-NINE THOUSAND SEVEN HUNDRED DOLLARS AND TWENTY CENTS ($3,779,700 .20) (the “ Loan ”), together with interest thereon as provided below. The terms and provisions of this Promissory Note (this “ Note ”) are as follows: 1.
